Title: From George Washington to Thomas Jefferson, 1 January 1794
From: Washington, George
To: Jefferson, Thomas


          
            Dear Sir,
            Philadelphia January 1st 1794
          
          I yesterday received with sincere regret your resignation of the office of Secretary of
              State. Since it has been impossible to prevail upon you, to
            forego any longer the indulgence of your desire for private life; the event, however
            anxious I am to avert it, must be submitted to.
          But I cannot suffer you to leave your Station, without assuring you, that the opinion,
            which I had formed, of your integrity & talents, and which dictated your original
            nomination, has been confirmed by the fullest experience; and that both have been
            eminently displayed in the discharge of your duties.
          Let a conviction of my most earnest prayers for your happiness accompany you in your
            retirement; and while I accept with the warmest thanks your solicitude for my welfare, I
            beg you to believe, that I always am Dear Sir Your Sincere friend and Affecte Hble
            Servant
          
            Go: Washington
          
        